Citation Nr: 0935852	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  03-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinea pedis, tinea 
versicolor and tinea cruris.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran served in the Army National Guard with active 
military service from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

By decision issued in March 2007, the Board denied reopening 
the Veteran's claims on the basis that no new and material 
evidence had been received.  The appellant appealed to the 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
decision as to the issues listed herein and remanded the 
appeal back to the Board.  

In the Joint Motion for Remand, the parties agreed that the 
Board should have adjudicated the Veteran's claims on the 
merits agreeing that the prior Board decision issued in June 
1999 that denied the Veteran's claims as not well grounded 
was not a final decision because of the enactment of the 
Veterans Claims Assistance Act of 2000 (which provided for 
reconsideration of claims previously denied as not well 
grounded).  

Thus, the Veteran's claim is back before the Board.  In an 
August 2009 statement, the Veteran's attorney stated that the 
Veteran asserts that all VA medical examination reports of 
record are inadequate for rating purposes because none of the 
examiner's addressed whether it was "at least as likely as 
not" that the Veteran's diagnosed conditions were related to 
service.

After reviewing the examination reports of record, the Board 
agrees.  Although it notes that the Veteran's claims have 
previously been denied because of no showing of the claimed 
condition in service and thus it is questionable whether VA 
is required to provide examinations on these claims (see 
38 C.F.R. § 3.159(c)(4) (2008)), once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, new 
medical examinations are necessary to make a determination in 
this case.  

As this case has been pending before the Board and the Court 
since the end of 2003, there is also very likely additional 
medical treatment records associated with the Veteran's 
claimed conditions.  Thus, on remand, all efforts should be 
made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify 
medical treatment, VA or non-VA, received since 
September 2003 for his claimed conditions.  He 
should be asked to complete a release form 
authorizing VA to obtain the treatment records 
of any private medical care providers 
identified.  The Veteran should be advised 
that, in lieu of submitting a completed release 
form, he can submit these private medical 
treatment records to VA himself.  Thereafter, 
the VA and non-VA medical records identified 
should be requested.  All efforts to obtain 
these records, including follow-up requests, if 
appropriate, should be fully documented.  The 
Veteran and his representative should be 
notified of unsuccessful efforts in this regard 
and afforded an opportunity to submit the 
identified records.

2.  Thereafter, schedule the Veteran for the 
following VA examinations.  The claims file 
must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.

Respiratory Exam - All necessary diagnostic 
tests and studies should be accomplished.  
After reviewing the claims file and examining 
the Veteran, the examiner should render a 
diagnosis of any present respiratory 
disorder(s) found.  The examiner should then 
render an opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that any current respiratory 
disorder is related to any disease or injury 
incurred during service, specifically whether 
it is related to the Veteran's service in the 
Southwest Asia theater of operation during the 
Persian Gulf War from December 1990 to May 
1991.  In rendering an opinion, the examiner 
must address the credible evidence of a 
continuity of symptoms.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  

Sinus Exam - All necessary diagnostic tests and 
studies should be accomplished.  After 
reviewing the claims file and examining the 
Veteran, the examiner should render a diagnosis 
of any present sinus disorder(s) found.  The 
examiner should then render an opinion as to 
whether it is at least as likely as not (i.e., 
at least a 50 percent probability) that any 
current sinus disorder is related to any 
disease or injury incurred during service, 
specifically whether it is related to the 
Veteran's service in the Southwest Asia theater 
of operation during the Persian Gulf War from 
December 1990 to May 1991.  In rendering an 
opinion, the examiner must address the credible 
evidence of a continuity of symptoms.  A 
complete rationale should be given for all 
conclusions and opinions expressed in a legible 
report.  

Skin Disease Exam - All necessary diagnostic 
tests and studies should be accomplished.  
After reviewing the claims file and examining 
the Veteran, the examiner should render a 
diagnosis of any present skin disorder(s) 
found.  The examiner should then render an 
opinion as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that each current skin disorder is 
related to any disease or injury incurred 
during service, specifically whether it is 
related to the Veteran's service in the 
Southwest Asia theater of operation during the 
Persian Gulf War from December 1990 to May 
1991.  In rendering an opinion, the examiner 
must address the credible evidence of a 
continuity of symptoms.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  

3.  After completing the above, the Veteran's 
claims should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An appropriate 
period of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



